GEORGE D. ELLIS, Special Justice, dissenting. I join the dissent of the Chief Justice and Justice Brown. The majority opinion takes us back to the days before the Du-Pree and Lake View decisions. It is as if the majority has entered a time machine. Under the majority opinion, we will again have a wealth-driven system of public education which was 'precisely the problem with our system in the first place. The majority ignores the obvious. The Chief Justice quite accurately cites Snowden v. JRE Invs., Inc., 2010 Ark. 276, at 15, 370 S.W.3d 215, 223 (citing Phillips Petroleum Co. v. Heath, 254 Ark. 847, 497 S.W.2d 30 (1973)): “[i]n construing statutes, we will not presume the legislature to have done a vain and useless thing.” But that is what the majority has done in its interpretation of Ark.Code Ann. §, 26 — 8—101(b)(1)(B) (Supp.2009), which provides that net URT revenues shall be remitted to the treasurer “to be distributed back to the school district from which the revenues were received or to other school districts.” The last phrase of the statute is simply ignored by the majority. The legislature did not do “a vain and useless thing.” The legislature meant what it said by including the language “or to other school districts” in the statute. With the majority opinion we again have a closed-loop system of wealth-driven education in this state which is precisely what this Court outlawed. I respectfully dissent. HANNAH, C.J., and BROWN, J., join this dissent.